Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is dated effective June 15, 2011
(the “Effective Date”), between US Highland Inc., an Oklahoma corporation, (the
“Company”), and Greg Campbell, an individual (the “Employee”).

                                                                               

W I T N E S E T H:

 

WHEREAS, Company desires to engage and retain Employee so that he may provide
certain duties and services to Company with respect to the business and affairs
of Company and Employee desires to provide such duties and services.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Company and Employee agree as follows:

1.               Appointment.   Company does hereby appoint, engage and retain
Employee as its employee and representative with respect to the matters set
forth in Section 2, and Employee hereby accepts such appointment, engagement and
retention as an employee to Company. Employee understands that he will be
accountable to the President & CEO from which he will receive assignments and to
which he will report to on all assignments and related job functions.

2.               Duties of Employee.    During the term of this Agreement
Employee shall provide his best efforts in connection with the operations
management, and advise the Company regarding its overall operational progress,
needs and condition. Employee agrees to abide by all Company policies and
procedures including but not limited to those contained within the employee
handbook. Employee further agrees to provide, on a timely basis, the following
enumerated services plus any additional services contemplated thereby:

a)      Create and manage the prioritized list of business opportunities for the
company.

b)      Create and manage the strategic plans for the company.

c)      Report to the President & CEO on all aspects driving business
performance.

3.               Compensation.  

3.1       Salary.   In consideration of Employee entering into this Agreement
and his performance of his duties, Company hereby covenants and agrees to pay
Employee a salary of $6,000 monthly during the term beginning June 15, 2011 and
will transition to $8,000 monthly at the beginning of the seventh (7th) month
anniversary and further to $10,000 at the beginning of the tenth (10th) month
anniversary.

3.2       Reimbursement of Expenses.   Company shall reimburse Employee for all
reasonable and agreed upon business expenses incurred by Employee in connection
with the duties to be provided hereunder, including travel, lodging, meals and
entertainment undertaken at the direction of Company.

3.3       Employee shall receive management incentive of up to 10% of salary
annually for balanced performance on and meeting objectives as measured in these
key metrics:

a)      Sales – Measured as a percentage in meeting written objectives
pertaining to the sales goals of the company.

 

 

--------------------------------------------------------------------------------

 

 

b)      Marketing - Measured as a percentage in meeting written objectives
pertaining to the sales goals of the company.

c)      Budget - Measured as a percentage in meeting written objectives
pertaining to the budgetary goals of the company related to sales and marketing.

Incentive will be tracked per a written accounting document that will be created
and maintained throughout the employment period. The incentive plan can be
modified during the time of employment with mutual acknowledgement by the
Company and the Employee. Incentive payments will be measured by quarterly
management review and paid on an annual basis.

3.4       Employee shall be able to participate in an ERISA compliant employee
stock option program, to be developed and approved by the board of directors,
during the first quarter of 2012.  The ERISA compliant employee stock option
program will be added to this agreement as an addendum with mutual execution of
the addendum by both the Employee and the Company.

4.               Title.    The title of the Employee shall be Director of
Special Projects.  Employee’s duties and obligations are contained solely within
this Agreement and as are common and consistent to their respective position.

5.               Term.   The terms of this Agreement and the rights, duties and
obligations of the parties hereunder shall commence on the date hereof and
terminate three (3) years after the Effective Date; provided, however, this
Agreement will continue from year to year thereafter unless Employee or Employer
gives thirty (30) days’ advance notice of termination or unless sooner
terminated for “just cause” as set forth in paragraph 6 below.

6.               Termination.   This Agreement may be terminated only for “just
cause” by Company at any time upon notice to Employee, which notice shall
contain a full and detailed account of all of the specific facts on which such
dismissal is based.  For purposes of this Agreement, “just cause” means:  (i)
Employee’s gross inattention to duties for a substantial length of time; or (ii)
moral turpitude; or (iii) inability to execute on mutually approved business
objectives. In the event of Employee’s death or incapacity for more than one
hundred and twenty (120) days during the term of this Agreement, it shall
terminate immediately.

7.               Severance.    In the event of termination, employee understands
and agrees that he will not receive severance benefits unless he signs a General
Release. However, in consideration of Employee's release, Employer will:

a)      pay Employee severance pay according to the following schedule:

If terminated between the Effective Date (start date) through one calendar year
from Effective Date then two (2) months severance shall be paid to employee; or
if terminated between the first day of second calendar year from the Effective
Date through the second calendar year from the Effective Date, then an
additional two (2) months severance will

 

 



--------------------------------------------------------------------------------

 

be accrued equaling a total of four (4) months severance that shall be paid to
employee; or if terminated between the first day of the third calendar from the
Effective Date through the third calendar year from Effective Date, then an
additional two (2) months severance shall be accrued for a total of six (6)
months severance that shall be paid to employee; and

b)      continue to provide coverage to Employee under its existing group
health, vision and dental plans on the same terms as existed on the last date of
employment for three (3) months after severance.

Employee agrees that he is not entitled to and shall not receive any
compensation for any sick days, vacation days, personal days, bonus or
otherwise, except as expressly provided for in the Company employee handbook.

8.                  Waiver of Contractual Right.   The failure of either party
to enforce any provision to this Agreement shall not be construed as a waiver or
limitation of that party’s right to subsequently enforce complete and strict
compliance with every provision of this Agreement.

9.                  Assignment.   This Agreement is personal to the parties and
may not be assigned without the prior written consent of the other party;
provided, however, Employer may assign the benefits of, but not the obligations
of, this Agreement to any entity over which Employee exercises management
control.

10.              Confidentiality, Non-Competition and Nonsoliscitation. The
attached non-compete agreement will remain in full effect for the term of this
agreement and for the term detailed in the Confidentiality, Non-Competition and
Nonsoliscitation Agreement attached hereto.

11.              Entire Agreement; Amendments.   This Agreement contains the
entire agreement and understanding between Company and Employee relating to the
subject matter hereof, and all prior oral or written agreements with respect
thereto are superseded and rescinded.  This Agreement may not be amended,
modified or supplemented in any respect except by a subsequent written agreement
executed by both Company and Employee.

12.              Governing Law.   This Agreement is intended to be construed in
accordance with the laws of the State of Oklahoma.

13.              Severability.   If any part of a provision or entire provision
of this Agreement shall be held to be invalid or unenforceable for any reason,
including, but not limited to, the part of any provision or entire provision
regarding confidentiality, non-disclosure and non-competition, the remaining
portion of the provision or remaining provision shall continue to be valid and
enforceable as the case may be.  If a court finds that any provisions of this
Agreement are invalid or unenforceable, but that by limiting the scope of any
such provision it would become valid or enforceable, then such provision shall
be deemed to be written, construed and enforced as so limited.

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective on the date and year first above written.

 

US Highland, Inc. (“Company”)

“Employee”

Per: /s/ JOHN R. FITZPATRICK, III

Signature: /s/ GREG CAMPBELL

Authorized Signatory

Print: Greg Campbell

Date: November 10, 2011

Date: November 10, 2011

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 



CONFIDENTIALITY, NON-COMPETITION AND NONSOLICITATION AGREEMENT

 

1.      Covenants Regarding Confidential Information, Trade Secrets and Other
Matters. Employee covenants and agrees as follows:

a.       Definitions. For purposes of this Agreement, the following terms are
defined as follows:

                          i.       "Trade Secret" means all information
possessed by or developed for the Company or any of its subsidiaries, including,
without limitation, a compilation, program, device, method, system, technique or
process, to which all of the following apply: (i) the information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use and (ii) the information is
the subject of efforts to maintain its secrecy that are reasonable under the
circumstances.

                        ii.       "Confidential Information" means information,
to the extent it is not a Trade Secret, which is possessed by or developed for
the Company or any of its subsidiaries and which relates to the Company's or any
of its subsidiaries' existing or potential business or technology, which
information is generally not known to the public and which information the
Company or any of its subsidiaries seeks to protect from disclosure to its
existing or potential competitors or others, including, without limitation, for
example: business plans, strategies, existing or proposed bids, costs, technical
developments, existing or proposed research projects, financial or business
projections, investments, marketing plans, negotiation strategies, training
information and materials, information generated for client engagements and
information stored or developed for use in or with computers. Confidential
Information also includes information received by the Company or any of its
subsidiaries from others which the Company or any of its subsidiaries has an
obligation to treat as confidential.

b.      Nondisclosure of Confidential Information. Except as required in the
conduct of the Company's or any of its subsidiaries' business or as expressly
authorized in writing on behalf of the Company or any of its subsidiaries,
Employee shall not use or disclose, directly or indirectly, any Confidential
Information during the period of his/her employment with the Company. In
addition, following the termination for any reason of Employee's employment with
the Company, Employee shall not use or disclose, directly or indirectly, any
Confidential Information. This prohibition does not apply to Confidential
Information after it has become generally known in the industry in which the
Company conducts its business. This prohibition also does not prohibit
Employee's use of general skills and know-how acquired during and prior to
employment by the Company, as long as such use does not involve the use or
disclosure of Confidential Information or Trade Secrets.

c.       Trade Secrets. During Employee's employment by the Company, Employee
shall do what is reasonably necessary to prevent unauthorized misappropriation
or disclosure and threatened misappropriation or disclosure of the Company's or
any of its subsidiaries' Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company's or any of its subsidiaries'
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.

d.      The provisions of paragraphs (b) and (c) above will not be deemed to
prohibit any disclosure that is required by law or court order, provided that
Employee has not intentionally taken actions to trigger such required disclosure
and the Company is given reasonable prior notice and an opportunity to contest
or minimize such disclosure.

 

 

 

 

 

5

--------------------------------------------------------------------------------

 



 

 

CONFIDENTIALITY, NON-COMPETITION AND NONSOLICITATION AGREEMENT

 

2.      Non-competition. 

a.       During Employment. During Employee's employment hereunder, Employee
shall not engage, directly or indirectly, as an employee, officer, director,
partner, manager, consultant, agent, owner in any other capacity, in any
competition with the Company or any of its subsidiaries.

3.      Nonsolicitation. For a two year period following the termination of
Employee's employment for any reason or without reason, Employee shall not
solicit or induce any person to leave who was an employee of the Company or any
of its subsidiaries on the date of Employee's termination or within three months
prior to leaving his/her or her employment with the Company or any of its
subsidiaries.

4.      Return of Documents. Immediately upon termination of employment,
Employee will return to the Company, and so certify in writing to the Company,
all the Company's or any of its subsidiaries' papers, documents and things,
including information stored for use in or with computers and software
applicable to the Company's and its subsidiaries' business (and all copies
thereof), which are in Employee's possession or under Employee's control,
regardless whether such papers, documents or things contain Confidential
Information or Trade Secrets.

5.      No Conflicts. To the extent that they exist, Employee will not disclose
to the Company any of Employee's previous employer's confidential information or
trade secrets. Further, Employee represents and warrants that Employee has not
previously assumed any obligations inconsistent with those of this Agreement and
that employment by the Company does not conflict with any prior obligations to
third parties.

6.      Agreement on Fairness. Employee acknowledges that: (i) this Agreement
has been specifically bargained between the parties and reviewed by Employee,
(ii) Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee's livelihood in the event of termination of
Employee's employment by the Company and the strict enforcement of the covenants
contained herein.

7.      Equitable Relief and Remedies. Employee acknowledges that any breach of
this Agreement will cause substantial and irreparable harm to the Company for
which money damages would be an inadequate remedy. Accordingly, the Company
shall in any such event be entitled to obtain injunctive and other forms of
equitable relief to prevent such breach and the prevailing party shall be
entitled to recover from the other, the prevailing party's costs (including,
without limitation, reasonable attorneys' fees) incurred in connection with
enforcing this Agreement, in addition to any other rights or remedies available
at law, in equity or by statute.

 

US Highland, Inc. (“Company”)

“Employee”

Per: /s/ JOHN R. FITZPATRICK, III

Signature: /s/ GREG CAMPBELL

Authorized Signatory

Print: Greg Campbell

Date: November 10, 2011

Date: November 10, 2011

 

 

 

6

--------------------------------------------------------------------------------

 